Citation Nr: 0942291	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to December 
13, 2005, and in excess of 50 percent since December 13, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that granted service connection for PTSD 
and assigned a 30 percent disability rating, effective from 
August 20, 1999.  In a March 2006 rating decision, the RO 
increased the rating to 50 percent, effective from December 
13, 2005.  As those ratings are less than the maximum 
available rating, the issue remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).

In September 2008, the Board issued a decision which denied 
entitlement to a rating in excess of 30 percent, prior to 
December 13, 2005, and a rating in excess of 50 percent, 
effective from December 13, 2005.  The Veteran thereafter 
appealed the September 2008 Board decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a June 2009 
Order, the Court granted a Joint Motion for Remand, vacating 
the Board decision and remanding the matter to the Board for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed prior to appellate review.  

In early October 2009, in response to a request on behalf of 
the Veteran, medical records pertaining to the Veteran were 
received from the Sheridan VA Medical Center on a compact 
disc read-only memory (CD-ROM).  A review shows the medical 
records include treatment for PTSD and thus are relevant to 
the claim.  That evidence was submitted without a waiver of 
review by the RO.  As the evidence has not been previously 
reviewed by the RO, the claim must be returned to the RO for 
initial consideration of this evidence.  38 C.F.R. § 20.1304 
(2009); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The cover letter from the Sheridan VA Medical Center 
transmitting the medical records indicates that according to 
their records, the Veteran may have been seen at other 
facilities and records would need to be requested from them 
separately.  On remand, the Veteran should be asked to 
provide information as to VA medical facilities other than 
the Sheridan VA Medical Center, if any, where he has received 
treatment for PTSD in order for those records to be obtained.

The Veteran was notified by letter dated in July 2009 that 
the Court had sent his case back to the Board for 
readjudication and the issuance of a new decision.  He was 
notified that he had the opportunity, if desired, to submit 
additional argument and/or evidence in support of his appeal 
before the Board proceeded with readjudication.  In the 90-
Day Letter Response Form dated September 24, 2009, and 
received October 5, 2009, the Veteran indicated that he was 
submitting the "enclosed argument and/or evidence."  He 
requested that his case be sent back to the RO for review of 
this newly submitted evidence.  There was no evidence 
accompanying that letter.  Thus, it is not clear whether the 
Veteran is referring to the additional medical records 
requested from the Sheridan VA Medical Center or other 
evidence.  Therefore, the Veteran should be notified that if 
he submitted argument and/or evidence enclosed with his 
response form, in addition to the medical records received 
from the Sheridan VA Medical Center, it is not contained in 
the claims file, and be provided the opportunity to resubmit 
that argument and/or evidence.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that if he 
submitted argument and/or evidence with 
his 90-Day Letter Response Form dated 
September 24, 2009, other than medical 
records from the Sheridan VA Medical 
Center, that argument and/or evidence was 
not attached to his response and is not 
contained in the claims file.  Provide the 
Veteran the opportunity to resubmit that 
argument and/or evidence.  

2.  Ask the Veteran to provide identifying 
information regarding treatment for PTSD 
at VA medical providers other than the 
Sheridan VA Medical Center.  Based on the 
information provided, request the VA 
medical records.  

3.  Review the medical evidence on the CD-
ROM and print out the records relevant to 
the Veteran's treatment for PTSD to be 
placed in the claims file.  

4.  Thereafter, schedule for the Veteran 
for an appropriate VA examination to 
determine the current severity of the 
service-connected PTSD.   The claims 
folder must be made available to the 
examiner for review.  

(a)  All appropriate tests and studies 
should be conducted and all clinical 
findings should be reported in detail.  
All signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail to describe the 
extent of the Veteran's occupational 
and social impairment due to PTSD. 

(b)  The examiner should discuss 
whether other psychiatric disorders, if 
shown, are related to PTSD.  If any 
other psychiatric disorders diagnosed 
are not related to PTSD, the examiner 
should identify what symptoms, if any, 
the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his 
service-connected PTSD as opposed to 
any other psychiatric diagnosis that 
may be appropriate.  If it is not 
medically possible to do so, the 
psychiatric examiner should clearly so 
state, indicating that the above-noted 
findings are indicative of the 
Veteran's overall psychiatric 
impairment.  

(c)  The examiner should provide a 
multi- axial assessment pursuant to 
DSM-IV, including assignment of a GAF 
score related to the Veteran's PTSD 
symptomatology, and an explanation of 
what the assigned GAF score represents.  

(d)  The examiner should also provide 
an opinion, as to whether the Veteran's 
service-connected PTSD, without 
consideration of any nonservice-
connected disabilities, renders him 
unable to secure or follow a 
substantially gainful occupation.   

5.  Then, readjudicate the claim to 
include consideration of additional 
evidence received after September 2008.  
If any benefit sought on appeal is not 
granted in full, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The case should then be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

